DETAILED CORRESPONDENCE
This Office action is in response to the application filed 6/07/2019, with claims 1-3 and 5-9, with claim 4 canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/07/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

On the other hand, claim 2 uses the “reference distance of the reflection point group” to set the object determining threshold value. While claim 3 uses the “reference distance line corresponding to the approximate straight line” to set the object determining threshold value. Therefore both claim 2 and claim 3 are not rejected under 35 USC § 112. 
Thus, for the purpose of compact prosecution the claims are rejected below as best understood by the Examiner in view of the above 35 USC § 112. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being obvious over Inque, US2018/0180731. The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 

Claim 1. A parking assistance device comprising: 
at least one distance sensor (Inque: [0035], FIG. 2, 16, and 19) for transmitting a detection wave toward a side of a host vehicle while the host vehicle is traveling and receiving a reflected wave of the detection wave (The functional element of Applicant’s claim has been considered; however, it does not patentable distinguish the claim from the prior art. “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, the functional recitation of “for transmitting a detection… and receiving a reflected wave of the detection wave” is an essential characteristic of the claimed distance sensor, e.g. an ultrasonic sensor);
a processor (32); and 
a memory storing instructions which, when executed by the processor, causes the processor to perform processes (Inque: [0044]-[0045], FIG. 3) of: 
calculating a reflection point indicating a position where the detection wave is reflected ([0035], [0045], FIG. 4 and FIG. 5, Abstract); 
grouping the reflection points ([0011], [0045], [0075], [0134], ); 
setting a reference distance corresponding to a distance between a host vehicle position indicating a position of the host vehicle that is traveling and a reflection point group set by the grouping ([0067]—“The host-vehicle position measuring unit 3 further links data of the sensor position being calculated with distance data measured at the sensor position to form a set of data”, [0068]-[0069], [0071], [0073], [0083]); and 
setting an object determining threshold value to be compared with the reference distance and determining whether an object corresponding to the reflection point group is a parked vehicle ([0077]-[0079], [0134]-[0135]) or a parking reference object by comparing the reference distance with the object determining threshold value ([0160]-[0161]).
Inque in the above cited “embodiment 1” is silent on the concept of updating; however, in “embodiment 2” this concept is described as such “anew by…interpolation”.
Yet, Inque in the second embodiment teaches wherein the processor updates the object determining threshold value when the processor determines that the object is the parked vehicle ([0147]).  
Therefore, it would have been obvious of one of ordinary skills to include the teaching of the second embodiment of Inque with the first embodiment of Inque because such a combination would allow for dynamic updating. 

Claim 2. The parking assistance device according to claim 1, wherein the processor sets the object determining threshold value using the reference distance of the reflection point group that has been determined to correspond to the parked vehicle (Inque: [0076]).  

Claim 3. The parking assistance device according to claim 1, wherein the processor calculates an approximate straight line of the reflection point group that has been determined to correspond to the parked vehicle (Inque: [0011]) and sets the object determining threshold value using a reference line corresponding to the approximate straight line ([0084]-[0090]).  

Claim 5.  The parking assistance device according to claim 1, wherein the processor calculates a group width which is a width of the reflection point group and determines that the reflection point group having the group width equal to or more than a group width threshold value among the reflection point groups each having the reference distance equal to or more than the object determining threshold value corresponds to the parking reference object (Inque: [0006], [0079]—“the threshold used by the grouping unit 5 for grouping is a value that distinguishes an obstacle such as a parked vehicle from a parking space.”  [0081]—“parking space”).
  
Claim 6. The parking assistance device according to claim 1, wherein the processor calculates a distance between each of the plurality of reflection points included in the reflection point group and the host vehicle position ([0067]-[0069], [0071], [0073], [0083], FIG. 6), and sets a minimum value among the calculated distances as the reference distance ([0076]-[0081], [0083]).  

The parking assistance device according to claim 1, wherein the processor calculates a distance between each of the plurality of reflection points included in the reflection point group and the host vehicle position, and sets a central value or an average value of the calculated distances as the reference distance ([0053]—“positioning using the GPS sensor 16 and is thus useful for automatic parking performed by unmanned traveling.”).  

Claim 8. The parking assistance device according to claim 1, wherein the processor calculates the reflection point by two-circle intersection processing, and excludes the reflection point indicating a position outside a detectable range by the at least one distance sensor from a target of the grouping (see FIG. 5 below).  

    PNG
    media_image1.png
    478
    477
    media_image1.png
    Greyscale


Claim 9. The parking assistance device according to claim 1, wherein the at least one distance sensor comprises a plurality of distance sensors, wherein one of the distance sensors is provided on a left side portion of a front half portion of the host vehicle, and one of the distance sensors is provided on a right side portion of the front half portion of the host vehicle (see FIG. 1 below), or Page 6 of 8one of the distance sensors is provided on a left side portion of a rear half portion of the host vehicle, and one of the distance sensors is provided on a right side portion of the rear half portion of the host vehicle.


    PNG
    media_image2.png
    318
    548
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661